Citation Nr: 1829221	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella with patellar spurring. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella with patellar spurring.

3.  Entitlement to an initial compensable rating for right toe injury. 

4.  Entitlement to an initial compensable rating for hernia, inguinal.  

5.  Entitlement to service connection for left ankle condition secondary to bilateral pes planus. 

6.  Entitlement to service connection for right ankle condition secondary to bilateral pes planus. 

7.  Entitlement to service connection for a low back condition. 

8.  Entitlement to service connection for bilateral foot injuries, to include pes planus, hammer toes, and plantar fasciitis. 

9.  Entitlement to service connection for headaches. 

10.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board has expanded the pes planus claim on appeal to one for service connection for a bilateral foot condition, to include pes planus, hammer toes, and plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is reflected on the title page.

The Veteran's March 2013 statement raised the issue of entitlement to a TDIU due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board notes that the Veteran also submitted a July 2017 substantive appeal, Form 9, regarding additional issues.  These issues are currently pending before the Board; however they are not yet ripe for adjudication, as the Veteran has requested a Board hearing on those issues.  A separate decision addressing these issues (entitlement to service connection for a right hip condition and left hip condition, and request to reopen a claim of service connection for a kidney condition) will be issued at a later date.

The claims of entitlement to higher evaluations for bilateral knee disabilities, right toe injury, and hernia disability, claims of service connection for a low back condition, bilateral foot and bilateral ankle conditions, and the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

.
FINDING OF FACT

The Veteran's headache disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for headaches are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed a chronic headache disorder in service. As such, he believes that service connection for headaches is warranted.  After review of the evidence of record, the Board finds that service connection for headaches is warranted.

The Veteran's service treatment records show that in April 1981 he reported a history of headaches which occurred two to three times per week.  Post-service records show continued complaints of headaches and treatment therefore.  See, e.g., September 2006 Priester private treatment records and a January 2014 report of VA examination.

As the criteria of a current diagnosis and an in-service event are met, the question before the Board is whether the current headaches are related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's statements and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  Notably, the Veteran's contention that he has suffered headaches since service is supported by the April 1981 service treatment record and his consistent post-service reports.  Therefore, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible. 

In light of the evidence of record, including the Veteran's competent and credible reports of headaches that have continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current headaches were incurred in service.  Accordingly, resolving all doubt in his favor, service connection for headaches is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

ORDER

Service connection for headaches is granted.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims.

I. Bilateral Knee Condition

The Veteran's most recent VA examination for his bilateral knee disability was in February 2013.  In the October 2014 Substantive Appeal, the Veteran's asserted that his bilateral knee condition had progressively worsened since the initial injury.  The Veteran reiterated this contention in the July 2017 substantive appeal.  In light of the Veteran's assertions of worsening since the February 2013 examination, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral knee condition claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

II. Right Toe 

With respect to the Veteran's right toe increased rating claim, the February 2013 VA examiner found no residuals of the Veteran's right foot fourth and fifth toe fracture.  The examiner noted that September 1982 service treatment records indicated that the fracture was slight based on x-ray evidence.  The Veteran was afforded a separate VA examination for his pes planus condition in February 2013.  In the examination report, the examiner noted that x-ray images "reveal a well healed fx site on right foot toes 4 and 5."  Further, the examiner characterized the right toe injury as "old trauma proximal phalanx of the fourth toe and base of the proximal phalanx of the fifth toe."  The Veteran's treatment records do not document continual treatment of the right toe disability.  In addition, the Veteran has not submitted any lay statements describing whether he has any functional limitations as a result of the toe fractures.  While the VA examination reports described the original nature of the right toe fracture, the examiners did not adequately address whether the Veteran experiences any functional impairment associated with the toe fractures.  As such, the medical evidence of record and the Veteran's statements do not offer an adequate disability picture of the Veteran's right toe disability.  Accordingly, the Veteran should be afforded a contemporaneous VA examination to assess the severity of any disability associated with his right toe disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination);

III. Hernia 

With respect to the Veteran's hernia increased rating claim, the most recent VA examination that addressed the severity of that disability was conducted in February 2013, over five years ago.  There, the VA examiner stated that the record does not document complaints of symptoms or residuals associated with 1982 hernia repair after military service.  Since the February 2013 VA examination, the Veteran has submitted several lay statements reporting his pain and functional impairment due to his hernia condition, including a November 2017 statement from S.T., and the Veteran's July 2017 Statement.  Given that it has been five years since the Veteran was last examined, and the evidence suggesting that his hernia condition has worsened, an additional VA examination is needed.  See Allday, 7 Vet. App. at 526 (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA is obligated to provide a new examination when evidence indicates that a service-connected condition has become more severe).  


IV. Ankle Conditions

In February 2013, the Veteran was afforded a VA ankle examination.  The examination report documented an impression of normal left and right ankles as well as calcaneal spurs.  The examiner recorded the Veteran's reports of "sharp pains in both ankles beginning in the military.  Currently, Veteran reports pain to both ankles and left ankle has rolling sensation."  In addressing the Veteran's contention as to whether his bilateral pes planus either caused or aggravated his current bilateral ankle condition, the examiner stated that there are no documented complaints of bilateral ankle pain or other symptoms in VA medical center records.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  Further, an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, although a formal diagnosis of an ankle disorder was not made, the Veteran asserts that he experiences functional impairment associated with bilateral ankle pain.  If that impairment is associated with an in-service event, service connection may be warranted.  See Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, *18-28 (Fed. Cir. Apr. 3, 2018) (holding that pain resulting in functional impairment constitutes a disability as contemplated in 38 U.S.C. § 1110, even in the absence of a presently-diagnosed condition).  Because the February 2013 examination did not address this question, it is inadequate, and remand for an additional examination and opinion is required.  

V.  Lower Back Condition

Next, the Board addresses the Veteran's lower back condition claim.  In January 2014, the Veteran was afforded a VA lumbar spine examination.  The VA examiner noted the Veteran's history of an in-service motor vehicle accident as well as service treatment records documenting treatment for a low back sprain and back pain.  The VA examiner found the in-service back injury to be "likely [an] acute problem."  The examiner acknowledged 2012 private treatment records that documented the Veteran's reports of back pain since service.  But, the examiner found the record's lack of "documentation for almost 30 years to evidence chronicity and continuity" to be more probative than private treatment records.  Ultimately, the examiner concluded that it was less likely than not low back condition was due to or otherwise related to service. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 311.  Further, an examination that provides an etiology opinion without a rationale is inadequate.  Stefl, 21 Vet. App. 120.

Here, the VA medical examination failed to explain what probative value, if any, he assigned the private treatment records in his medical opinion.  The examiner also did not address the Veteran's reports of back pain since separation from military service in his nexus opinion.  In addition, other relevant evidence has been added to the claims file since the January 2014 VA examination.  For example, the Veteran has submitted several buddy statements that report the Veteran experiencing on going back pain since military service.  Also, January 2017 Charlotte Sports Medicine Institute treatment records stated that the Veteran's back, neck, and radicular pain "has been going on since actually the 1980s."  Therefore, the Veteran should be afforded a new VA medical opinion to ascertain the etiology of his lower back condition.   

VI. Bilateral Foot Conditions 

Turning to the Veteran's bilateral foot condition claim, the February 2013 VA examiner diagnosed the Veteran with bilateral pes planus with bilateral hallux valgus, pronation, and hammer toe deformity.  In addressing the etiology of his foot conditions, the examiner opined that the conditions are less likely as not caused by or aggravated by military service.  For support, the examiner noted that within three weeks of the Veteran entering military service, November 26, 1979, service treatment records documented the Veteran's complaints of foot pain and a diagnosis of pes planus.  The examiner concluded that the diagnosis of "pes planus within 2 weeks after entering the military indicates onset of pes planus prior to military service."  However, a foot injury was not noted on his November 1979 entrance examination.  The Board notes that, in such circumstances, a Veteran is presumed to have been sound upon entry, and the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C. §§ 1111, 1137 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.  Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In addition, the February 2013 VA examiner failed to consider the Veteran's lay statements of an in-service event.  A VA examiner should consider the appellant's lay description of his symptomatology in service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  In a statement uploaded on August 2011, the Veteran contended that in November 1979 he "had no problems with my feet or ankle . . . While in Marine corps boot camp running in old fashion boots on various surfaces my problems started and on occasions I has to wear sneakers to combat pain with ankle ball and arch foot pain . . . ."  Accordingly, the Veteran should be afforded a new VA examination on remand. 

VII. Intertwined Issues

As the Veteran's pending increased rating claims for bilateral knee disabilities, right toe injury, and hernia disability may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected bilateral knee disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

a. Based upon a review of the medical records, lay statements submitted in support of the claim, and/or statements elicited from the Veteran during the examination, state whether the Veteran experiences flare ups of his service-connected knee disabilities, and how he characterizes the additional functional loss during a flare.

b. If the Veteran describes experiencing flare ups, identify the:
i. frequency;
ii. duration; 
iii. precipitating factors; and
iv. alleviating factors.

c. Based upon the information elicited as a result of the foregoing, state whether it is at least as likely as not (50 percent probability or greater) that during a flare up range of motion is additionally limited to 30 degrees flexion or 10 degrees extension. Please explain why or why not.

d. Based upon the information elicited as a result of the foregoing, state whether it is at least as likely as not (50 percent probability or greater) that during a flare up the disability is manifested by effusion and/or locking.

The examiner should also comment on the functional impact of the Veteran's service-connected knee disabilities, including the types of work-related tasks that would be precluded and those that could remain feasible.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

3.  After the action outlined in paragraph #1 above has been completed to the extent possible, schedule the Veteran for a VA podiatry examination to determine the current level of severity of his service-connected right toe disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Specifically, please identify the Veteran's right toe disability by medical diagnosis.  The VA examiner should discuss the relationship between the service-connected disability and documented diagnosis of hammer toes.  See February 2013 VA examination report ("B/L flat feet with residual hammertoe deformities are also present per XR and exam findings.").  To the extent possible, the examiner should distinguish symptoms due to other foot injuries.  If this is not possible, the examiner should identify all symptoms that overlap.

4.  After the action outlined in paragraph #1 has been completed to the extent possible, schedule the Veteran for a VA hernia examination to determine the current level of severity of his service-connected hernia disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hernia, including the effect of his hernia on his occupational and daily functioning.

5.  Schedule the Veteran for a VA ankle examination to ascertain the nature and etiology of his bilateral ankle condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's bilateral ankle conditions, if any.  If a diagnosis cannot be made, please describe the nature and degree of functional impairment associated with the reported bilateral ankle pain.

(b)  For each diagnosis and/or functional impairment, the examiner should state whether it is at least as likely as not that the bilateral ankle conditions were incurred in or caused by an in-service event or the Veteran's bilateral pes planus?  Please explain why or why not.

(d)  If not caused by a bilateral pes planus, is it at least as likely as not that the bilateral ankle conditions have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a bilateral pes planus?  Please explain why or why not.

(e)  If the examiner finds that the bilateral ankles conditions have been permanently worsened beyond normal progression (aggravated) by a bilateral pes planus, please describe the degree in aggravation beyond the baseline level of the ankle conditions that are attributed to pes planus. 

In providing this opinion, the examiner is to consider the Veteran's competent lay statements including February 2013 reports of sharp pain in the ankles. 

The examiner should describe the nature and extent of the Veteran's ankle conditions and symptoms.  To the extent possible, the examiner should distinguish symptoms due to other service-connected disabilities.  If this is not possible, the examiner should identify all symptoms that overlap.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

6.  Schedule the Veteran for a VA spinal examination to ascertain the nature and etiology of his lower back condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's lower back conditions, if any.  

(b)  For each diagnosis, the examiner should state whether 
whether it at least as likely as not (50 percent probability or more) that the lower back condition had its onset in service, or is otherwise related to service during his period of service from November 1979 to November 1983?  Please explain why or why not.

In providing this opinion, the examiner is to consider the Veteran's competent reports of persistent back pain since 1980s.  Further, please discuss the Veteran's contentions that his back condition is related either to an in-service motor vehicle accident or to a 1982 in-service hernia repair surgery.

7. Schedule the Veteran for a VA foot examination to determine the current nature of his bilateral foot conditions.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.    

(a) Please identify each current condition by medical diagnosis.

(b) For each diagnosed foot condition, did the condition clearly and unmistakably (i.e., obviously, manifestly) preexist the Veteran's period of active service?  Please explain why or why not.

If you determine that any foot condition clearly and unmistakably preexisted service, does the evidence clearly and unmistakably (i.e., obviously, manifestly) show that the preexisting condition did not undergo an increase in the underlying pathology, i.e., an aggravation, during service, or that any increase in disability was due to the natural progression of the injury?  Please explain why or why not.

(c) For any foot condition that did not clearly and unmistakably preexist service, the examiner should state whether it at least as likely as not (50 percent probability or more) that the foot condition had its onset in service, or is otherwise related to service during his period of service from November 1979 to November 1983?  Please explain why or why not, specifically discussing the following: (1) November 1979 service treatment that records documented the Veteran's complaints of foot pain on the plantar surface; (2) September 1980 service treatment records that noted the Veteran's reports of bilateral foot pain began one year prior, during boot camp; and (3) July 1980 service treatment records that documented the Veteran's complains of falling arches.  

If you find that any such left foot condition has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so. 

8.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


